Citation Nr: 0913525	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right ankle as a residual of a 
gunshot wound. 

2.  Entitlement to an evaluation in excess of 20 percent for 
scars of the distal third of the right leg as a residual of a 
gunshot wound to muscle group XII.  

3.  Entitlement to an evaluation in excess of 10 percent for 
multiple scars of the right thigh as a residual of a gunshot 
wound to muscle group XIII, to include a separate compensable 
rating for residual scarring.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the distal third of the right forearm.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to 
September 1945.  He has been awarded a Purple Heart Medal for 
wounds received in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's arthritis of the right ankle is productive 
of marked limitation of motion without evidence of ankylosis.  

2.  The symptomatology produced by the Veteran's injury to 
muscle group XII more nearly resembles that of a moderately 
severe disability.  

3.  The symptomatology produced by the Veteran's injury to 
muscle group XIII more nearly resembles that of a moderate 
disability.  

4.  The Veteran has 3 scars of 3 centimeters in length which 
are slightly painful on examination, and painful scars are 
not among the criteria considered in an evaluation of muscle 
group injuries. 

5.  The Veteran's injury to the right forearm is productive 
of a circular scar measuring 3 centimeters by 1.5 
centimeters, but without pain, limitation of function of the 
wrist or forearm, or any other relevant symptomatology, and 
without evidence of functional impairment of muscle group 
VIII.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the right ankle as a residual of a 
gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Rating 
Codes 5003, 5010, 5270, 5271 (2008). 

2.  The criteria for an evaluation in excess of 20 percent 
for scars of the distal third of the right leg as a residual 
of a gunshot wound to muscle group XII have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.56, 4.59, 4.73, Code 5312 (2008). 

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to muscle group XIII 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.56, 4.59, 4.73, Code 5313 (2008). 

4.  The criteria for a separate 10 percent evaluation for the 
Veteran's scars of the right thigh have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Code 7804.  

5.  The criteria for an evaluation in excess of 10 percent 
for a scar of the distal third of the right forearm have not 
been met.  38 C.F.R. §§ 4.7, 4.40, 4.56, 4.59, 4.73, 4.118 
Code 5308, 7802 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with basic notification regarding what the 
evidence must show to substantiate his claim for increased 
evaluations, what portion of that evidence would be provided 
by VA, what portion of the evidence should be submitted by 
the Veteran, and the assistance VA could provide the Veteran 
in obtaining that evidence in a September 2005 letter.  A 
March 2006 letter provided notification regarding the degrees 
of disability and the establishment of effective dates.  
These notifications were both provided prior to the initial 
adjudication.  

In addition to the notification described above, the Court 
has also held that for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the veteran that, to substantiate a claim, the veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The Veteran was provided with the notification required by 
Vasquez-Flores in a June 2008 letter.  This letter contained 
all of the necessary information.  

As the notification containing the information required by 
Vasquez-Flores came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the RO's 
readjudications of the claims after sending the proper notice 
in December 2008.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify the 
Veteran has been met.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  In this regard, the 
Veteran has been afforded VA examinations of his 
disabilities.  Although only the examination report for the 
joints states that the claims folder was reviewed, the Board 
notes that the examinations for muscle injuries and scars 
were conducted by the same physician on the same date, making 
it safe to assume that her review addressed all aspects of 
the Veteran's disabilities.  All identified records have been 
obtained, including records from the Veteran's private 
physician.  The Veteran has declined his right to a hearing.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However staged ratings for the period on appeal may be 
considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Arthritis of the Right Ankle

The record shows that entitlement to service connection for 
various injuries as a result of gunshot wounds was 
established in a September 1945 rating decision.  Although a 
single 50 percent evaluation representing all of these 
disabilities was assigned, the Veteran was notified that this 
would be temporary.  In an October 1946 rating decision, the 
Veteran's disabilities were assigned individual evaluations.  
These disabilities included traumatic arthritis of the right 
ankle, which was assigned a 10 percent evaluation from July 
1946.  The evaluation was increased to the current 20 percent 
rating in a May 2004 rating decision, effective from December 
2003.  

The Veteran's right ankle disability is evaluated under the 
rating code for traumatic arthritis.  This code states that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Under the rating code for limitation of motion of the ankle, 
marked limitation of motion is evaluated as 20 percent 
disabling.  Moderate limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5271.  

The Veteran is already in receipt of the highest schedular 
evaluation in effect for limitation of motion of the ankle.  
Moreover, the September 1945 rating decision that initially 
established service connection for this disability references 
partial ankylosis of the right ankle.  Therefore, the rating 
code for ankylosis of the ankle must also be considered.  

Ankylosis of the ankle that is in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more that 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity is evaluated as 40 percent disabling.  Ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees is evaluated as 30 
percent disabling.  Ankylosis of the ankle in plantar flexion 
of less than 30 degrees is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5270.  The Board notes that there are 
no other applicable rating codes that provide an evaluation 
in excess of 20 percent for a disability of the ankle.  

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes an August 2004 report 
from the Veteran's private doctor, K.S., M.D.  The doctor 
noted the history of the Veteran's shrapnel wound to the 
right lower extremity, although it was further noted that the 
records of this hospitalization were not available to him.  
The Veteran reported chronic pain in the leg, which had been 
getting worse.  However, he refused additional pain 
medication.  The examiner noted the Veteran's belief that his 
pain was increasing, and stated that it was difficult to 
comment definitively as he had never evaluated these 
disabilities before.  However, the doctor suspected that 
there was no active problem in relation to the injuries, and 
that his increasing weakness was due to age and to multiple 
medical problems.  The doctor did believe it would be 
appropriate for VA to reevaluate the Veteran in order to 
determine whether there had been an increase in disability 
under their standards.  

An X-ray study obtained by Dr. K.S. in August 2004 showed a 
healed fracture of the ankle as well as some small metallic 
densities.  No other bony abnormalities were noted.  He added 
that it appeared that nothing acute was going on in the X-
rays.  

The Veteran was afforded a VA examination of his joints in 
February 2006.  The claims folder was available for review.  
He was noted to have sustained a right ankle injury and 
fibula fracture secondary to shrapnel injuries during 
service.  The Veteran was not currently using any pain 
medication.  There was decreased range of motion of the right 
ankle, and the Veteran reported constant mild to moderate 
pain.  He stated that flare-ups would occur with increased 
activity.  He did not report any incapacitating episodes of 
pain or require a device to assist in ambulation, and he was 
able to attend to his activities of daily living.  The 
Veteran avoided stairs and walking or standing for long 
periods of time.  

On examination, the Veteran had normal gait and ambulation.  
The right ankle appeared mildly enlarged and was mildly 
deformed on inspection.  There was no effusion or 
discoloration, and no deformity of the bone structure.  There 
was normal alignment of the tibia and fibula as well as the 
os calcis.  Stress test revealed good stability.  The Veteran 
complained of tenderness of the anterior aspect of the joint 
line of the right ankle.  There were complaints of mild 
discomfort at the extremes of dorsiflexion and stiffness in 
the extreme of plantar flexion.  Range of motion was from 
zero to 10 degrees of dorsiflexion and zero to 10 degrees of 
plantar flexion.  The Veteran underwent repetitive flexion 
and extension activities, after which testing for pain, 
weakness, and fatigability showed no change in range of 
motion or pain pattern.  An X-ray study of the ankle was 
negative, and showed an old healed fracture of the distal 
right tibia with no complications evident.  The diagnoses 
included healed right tibia and right ankle strain.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the Veteran's arthritis of the right ankle 
is not demonstrated by the evidence.  As previously noted, 
the Veteran is in receipt of the highest schedular evaluation 
available under the rating codes for arthritis and for 
limitation of motion of the right ankle.  Therefore, the 
evidence must show ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between zero and 
10 degrees in order to be evaluated as 30 percent disabling.

There are only two examinations of record, neither of which 
found that the Veteran currently has ankylosis of the right 
ankle.  Only the February 2006 VA examination provides the 
range of motion of the right ankle, which was both 
dorsiflexion and plantar flexion from zero to 10 degrees.  
This does not meet the requirements for an increased 
evaluation under the rating code for ankylosis.  There was no 
additional loss of range of motion due to pain, weakness, 
incoordination or fatigability after repetitive motion.  Good 
strength has been reported.  Therefore, there is no basis for 
a finding that these factors result in the functional 
equivalent of ankylosis to such a degree that would merit a 
30 percent evaluation.  Therefore, the Board must conclude 
that entitlement to an evaluation greater than the 20 percent 
rating currently assigned for the Veteran's traumatic 
arthritis of the right ankle is not merited.  38 C.F.R. 
§ 4.71a, Code 5270.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Muscle Injuries

The next two disabilities on appeal are both the result of 
shrapnel wounds sustained to the muscles of the right leg.  
Although the disabilities affect two different muscle groups, 
the criteria for the evaluation of both groups are the same.   

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows.  Slight disability of muscles is typified by a 
simple wound of muscle without debridement or infection.  The 
history and complaints will reveal service department record 
of superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For the evaluation of muscle disabilities, a comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.

There is another consideration that is particularly 
applicable in cases such as these which result from missile 
injuries.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2008).  However, an exception to this is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2008), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 (2008), unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14 (1994).  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  Muscle injury ratings 
will not be combined with peripheral nerve paralysis ratings 
for the same part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55.

The Veteran's disabilities of muscle group XII and muscle 
group XIII were incurred at the same time and were treated 
together.  His service treatment records show that the wound 
occurred in combat in January 1945.  The Veteran sustained a 
compound, comminuted, complete fracture of the lower third of 
the right tibia due to a penetrating wound which entered the 
anterior aspect of the lower third of the right leg, and 
proceeded to traverse soft tissues and into the right tibia.  
He also sustained three small penetrating wounds to the right 
thigh, which were characterized as moderate.  

A January 1945 X-ray study of the thigh showed several metal 
fragments in the anterior soft tissues.  The lower leg had a 
fracture with some small foreign bodies about the fracture 
site.  The Veteran's wounds were debrided, several foreign 
bodies were removed, and he was placed in a long leg cast at 
an evacuation hospital in January 1945.  He was then sent to 
a general hospital, where later in January 1945 he had 
secondary closure of the wound and the long cast was replaced 
with a boot cast.  The wound continued to drain until March 
1945.  The cast was removed in April 1945 but the Veteran was 
unable to bear weight for any significant period.  An April 
1945 X-ray showed evidence of healing in excellent position, 
with the fracture lines still evident.  The Veteran then 
underwent some physical therapy, and was walking with a very 
slight limp by August 1945.  A September 1945 X-ray study of 
the tibia fracture showed that several small metal fragments 
measuring from one to two millimeters were present at the 
fracture site.  The position and alignment of the fragments 
was excellent and the bony union appeared to be solid.  The 
Veteran was hospitalized continuously from January 1945 to 
September 1945.  

The evidence includes a July 2004 statement from a VA doctor 
which notes that the Veteran injured his right thigh during 
service and had complained of significant burning and 
discomfort since that time.  Recent X-ray studies had 
revealed multiple pieces of metallic material in the soft 
tissues of the midshaft of the right femur.  

In an August 2004 examination report from the Veteran's 
private doctor, K.S., the history of the Veteran's gunshot 
wounds to the right leg were noted, although the doctor added 
that he was not intimately familiar with the exact details of 
the injuries and did not have access to records of their 
treatment.  The Veteran reported that he had chronic pain in 
his right leg, which was becoming worse.  He had tried over 
the counter anti-inflammatories and pain medications as well 
as acupuncture without improvement.  The Veteran declined an 
offer of stronger pain medication.  The Veteran believed that 
his right leg was becoming weaker.  On examination, there was 
no edema, but there was evidence of previous soft tissue 
injury to the right thigh and lower leg.  Motor strength was 
4 out of 5 in the right lower extremity and 4 plus out of 5 
in the left lower extremity.  There was no redness, warmth, 
or swelling of the extremity.  The impression was extensive 
right lower shrapnel injury from an artillery shell 40 years 
ago.  The doctor stated that the Veteran obviously has 
significant disabilities in the right leg as a result.  The 
Veteran's belief that his pain was increasing was noted, but 
the doctor stated that it was difficult to comment 
definitively as he had never evaluated these disabilities 
before.  However, the doctor suspected that there was no 
active problem in relation to the injuries, and that his 
increasing weakness was due to age and to multiple medical 
problems.  The doctor did believe it would be appropriate for 
VA to reevaluate the Veteran in order to determine whether 
there had been an increase in disability under their 
standards.  

A report of an August 2004 X-ray study from Dr. K.S. noted 
that there was evidence of multiple metallic objects 
consistent with the previous shrapnel injury.  No bony 
abnormalities were shown.  The lower leg X-ray study showed a 
healed fracture at the ankle as well as some small metallic 
densities.  No other bony abnormalities were seen.  

In a December 2005 VA X-ray study, the images obtained 
demonstrated shrapnel within the deep soft tissues overlying 
the tibia and fibula with associated chronic deformity.  
There was no evidence for acute fracture and no acute 
findings.   

The Veteran was afforded a VA examination of his muscles in 
February 2006.  He was noted to have sustained an injury to 
the posterior lower third of his right calf involving muscle 
group XII in service, as well as an injury to the right 
lateral thigh that involved muscle group XIII.  This included 
an injury to the right ankle and a fracture of the lower 
right fibula.  The Veteran did not complain of flare-ups of 
the residuals of the muscle injury.  The examiner noted that 
the range of motion of the right ankle was addressed in the 
examination of that disability.  The right knee and right 
thigh both had normal range of motion without pain.  The 
Veteran did have complaints of fatigue in the right lower 
extremity with increased activity such as increased 
ambulation.  The Veteran was able to ambulate normally 
without the use of any assistive devices.  On examination, 
the Veteran had normal gait and ambulation.  Muscle strength 
in the lower right extremity was four plus.  The deep tendon 
reflexes were one plus in the ankle and knee.  There was no 
muscle hernia at the injury site, and minimal loss of muscle 
function.  The muscle groups were able to move the right 
ankle, knee, and hip through the range of motion both 
passively and actively.  There was no additional disability 
resulting from pain, incoordination, weakness or 
fatigability.  The diagnosis was status post shrapnel injury 
to muscle groups XII and XIII with residuals and minimal 
decreased muscle strength.  

The Veteran also underwent an examination of his scars in 
February 2006.  There was a scar located on the posterior 
lower third of the calf.  It was shaped like a "C" and 
measured approximately 8 centimeters by .25 to .50 
centimeters, with the widest portion of the scar measuring 
approximately one centimeter.  There was no pain on the 
examination.  The texture of the skin was smooth, and the 
center of the scar was about 0.5 centimeters deep.  There was 
no inflammation, edema, or keloid formation.  The scar was 
white when compared to the normal surrounding tissue.  There 
was no inflexibility or induration in the normal skin 
surrounding the scar, and there was no limitation of motion 
or function caused by the scar.  

As for the right thigh, the February 2006 examination found 3 
linear scars each measuring 3 centimeters.  The scars were 
mildly painful and sensitive to palpation.  There was 
adherence throughout each scar to the underlying tissue.  The 
texture of the skin was smooth.  Each scar was depressed and 
deep.  There was no inflammation, edema, or keloid formation 
in any of the scars, and no inflexibility or limitation of 
the normal surrounding skin.  There was no limitation of 
motion or function caused by the scar.  These scars were also 
whiter than the surrounding skin.  

A February 2006 VA X-ray study revealed a few shrapnel 
fragments noted near the distal one third right tibia which 
also showed an uncomplicated healed fracture.  No 
complications were evident.  

Muscle Group XII

Although service connection for the Veteran's disabilities 
was first established in a September 1945 rating decision, an 
individual evaluation for his injury to muscle group XII with 
scars was not established until an October 1946 rating 
decision.  A 20 percent evaluation was assigned to this 
disability, which currently remains in effect.  

The Veteran's injury to his lower right leg is evaluated 
under the rating code for an injury to muscle group XII.  
These are the anterior muscles of the leg, including the 
tibialis anterior, the extensor digitorum longus, the 
extensor hallucis longus, and the peroneus tertius.  The 
function of this muscle group is dorsiflexion, including 
extension of the toes and stabilization of the arch.  A 
slight disability is evaluated as zero percent disabling.  
Disabilities that are moderate, moderately severe, and severe 
are evaluated as 10, 20, and 30 percent disabling, 
respectively.  38 C.F.R. § 4.73, Code 5312.  The evidence 
must show that the Veteran has a severe disability to muscle 
group XII in order to receive an increased evaluation.  

The Board finds that the evidence does not support a finding 
of a severe disability of muscle group XII.  Initially, the 
Board notes that the Veteran required extensive 
hospitalization following his injury.  Moreover, he sustained 
a fracture of the lower right tibia as part of his injury, 
and an injury that results in a fracture is usually evaluated 
as severe.  38 C.F.R. § 4.56.  However, this regulation makes 
an exception in cases of fractures in locations such as the 
wrist or over the tibia if the evidence establishes that the 
muscle damage is minimal.  The Board finds that this is such 
a case.  The Veteran's primary complaints are of increased 
pain and weakness.  In addition, X-ray studies have revealed 
some shrapnel fragments.  However, the objective evidence 
shows that motor strength was 4 out of 5 in the right lower 
extremity on both examinations, which is basically the same 
as the 4 plus out of 5 muscle strength in the left lower 
extremity.  The Veteran can walk normally without the use of 
a cane or other assistive device.  There was no muscle hernia 
at the injury site, minimal loss of muscle function, and the 
muscles were able to move the ankle.  There was no additional 
disability resulting from pain, incoordination, weakness or 
fatigability.  The scar to this injury was not painful or 
productive of any limitation of function.  There is no 
evidence of ragged, depressed or adherent scars indicating 
wide damage to muscle groups in missile track, loss of deep 
fascia or muscle substance, soft flabby muscles in wound 
area, muscles that swell and harden abnormally in 
contraction, or a lack of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side indicating severe impairment of function.  The 
Veteran's overall symptomatology more nearly resembles that 
of the moderately severe disability already in effect, and 
the 20 percent evaluation currently in effect should be 
continued.  38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5312.  

In reaching this decision, the Board has considered whether 
or not a separate evaluation is warranted for the scar of the 
Veteran's lower leg.  The Board finds that a separate 
evaluation is not warranted for this scar.  The scar covers 
an area of 4.5 centimeters, which is not enough to receive a 
compensable evaluation under any of the appropriate rating 
codes for scars.  Moreover, the scar is not associated with 
underlying soft tissue damage so it is not deep.  It is not 
painful, and was found to be stable, flat and superficial and 
not productive of any limitation of function.  Therefore, as 
the Veteran's scar of the lower leg would not receive a 
compensable evaluation under any of the applicable rating 
codes for scars found at 38 C.F.R. § 4.118, the Board finds 
that the mere presence of a scar is adequately addressed by 
the provisions of 38 C.F.R. § 4.56, and a separate evaluation 
is not warranted. 

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Muscle Group XIII

Service connection for the Veteran's disabilities was first 
established in a September 1945 rating decision, but an 
individual evaluation for his injury to muscle group XIII 
with scars was not established until an October 1946 rating 
decision.  A 10 percent evaluation was assigned to this 
disability, which currently remains in effect. 

The Veteran's injury to his right upper leg is evaluated 
under the rating code for injuries to muscle group XIII.  
These muscles are the posterior thigh group hamstring complex 
of two joint muscles, including the biceps femoris, the 
semimembranosus, and the semitendinosus.  These muscles 
control the functions of extension of the hip and flexion of 
the knee, and outward and inward rotation of the flexed knee.  
They act with the rectus femoris and sartorius in 
synchronizing simultaneous flexion of the hip and knee, and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  Disabilities to this muscle group that are 
slight warrant a zero percent evaluation.  Disabilities that 
are moderate, moderately severe, and severe merit a 10 
percent, 30 percent, and 40 percent evaluation respectively.  
38 C.F.R. § 4.73, Code 5313.  In order for the Veteran to 
receive an increased evaluation for the injuries to his right 
thigh, the evidence must show that he has a moderately severe 
or severe disability.  

The Board finds that the evidence does not support a finding 
of a moderately severe disability of muscle group XIII.  The 
Veteran's primary complaints are of increased pain and 
weakness, and X-ray studies have consistently demonstrated 
the presence of retained shrapnel since active service.  In 
addition, the examination for scars showed some adherence of 
the 3 scars of the thigh to underlying tissue.  However, the 
Veteran has a normal gait and does not require the use of an 
assistive device.  He had full range of motion of the right 
knee and hip, which are the joints controlled by this muscle 
group.  There is no additional disability resulting from 
pain, incoordination, weakness or fatigability.  The evidence 
does not show loss of deep fascia on palpation, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  The Veteran's muscle strength is basically the 
same in the injured right leg as the sound left leg.  The 
Veteran's own doctor suspected that there was no active 
problem in relation to the injuries, and that his increasing 
weakness was due to age and to multiple medical problems.  
The Veteran's overall symptomatology more nearly resembles 
that of the moderate disability already utilized, and the 10 
percent evaluation currently in effect should be continued.  
38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5312.  

However, in this instance the Board also finds that the 
Veteran is entitled to a separate evaluation for his three 
scars of the right thigh.  The February 2006 examination 
revealed the presence of three scars from his injury that 
were each three centimeters in length and were slightly 
painful to the touch.  The provisions of 38 C.F.R. § 4.56 do 
not include painful scars in the evaluation of muscle group 
injuries.  Under the rating criteria in effect at the time of 
the Veteran's claim, scars that are superficial and painful 
on examination merit a 10 percent evaluation.  Therefore, the 
Veteran is entitled to a separate 10 percent evaluation for 
the scars on the right thigh.  38 C.F.R. § 4.118, Code 7804.  
In reaching this decision, the Board is aware of the recent 
changes pertaining to the rating criteria for scars.  
However, as will be discussed in greater detail below, these 
criteria are not applicable for claims filed prior to October 
23, 2008.  Furthermore, entitlement to an evaluation of 
greater than 10 percent for this scar has been considered, 
but is not possible.  The scar is not large enough to support 
an evaluation of 20 percent or more, and the scars do not 
result in any limitation of function.  38 C.F.R. § 4.118, 
Codes 7801, 7805.  

Again, the Board has considered whether or not a staged 
rating is appropriate for the period on appeal, but as there 
is only a single VA examination for consideration, and no 
other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluations currently in effect for either the 
muscle group injury or scars, such a rating is not 
appropriate in this case.   Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Right Forearm Scars

The record indicates that the Veteran sustained shrapnel 
wounds to his right forearm at the same time that he incurred 
his shrapnel wounds to the lower extremity.  As with the 
Veteran's other disabilities, service connection was first 
established in a September 1945 rating decision, but an 
individual evaluation for his scar of the right forearm was 
not established until the October 1946 rating decision 
assigned a zero percent evaluation.  This evaluation was 
changed to the current 10 percent rating in an April 1949 
rating decision.  

The record shows that the Veteran's right forearm disability 
is currently evaluated under the rating code for scars of 
other than the head, face, or neck that are superficial and 
that do not cause limited motion.  A 10 percent evaluation is 
the highest rating warranted under this rating code.  
38 C.F.R. § 4.118, Code 7802.  

The Board notes that the regulations and rating codes used 
for the evaluation of scars has recently changed effective 
from October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008), to be codified at 38 C.F.R. § 4.118.  

The Veteran's disability was considered under both the new 
and old criteria by the December 2008 supplemental statement 
of the case, and he was provided with notice regarding the 
new criteria in this supplemental statement of the case.  

However, the latest set of criteria is not applicable here, 
as the new regulation specifically states that it applies 
only to claims filed on or after the effective date.  See 
Final Rule, 73 Fed. Reg. 54708 (September 23, 2008).  There 
is no indication that the Veteran has asked for review under 
the new criteria.  Finally, it should be noted that the 
actual rating criteria of 38 C.F.R. § 4.118, Code 7802 are 
the same under the new version as the old version.  
Therefore, the Board finds that there is no harm in 
proceeding with the evaluation of this disability.  

At the February 2006 examination for scars, there was a scar 
of the mid anterior area of the right forearm.  It was a 
circular scar that was 3 centimeters by 1.5 centimeters in 
size.  There was no pain on examination, and the texture of 
the skin was smooth.  The center of the scar was about a half 
centimeter deep.  There was no inflammation, edema, or keloid 
formation.  The scar was whiter than the surrounding skin.  
There was no inflexibility or induration in the normal skin 
surrounding the scar, and there was no limitation of motion 
or function caused by the scar.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the Veteran's scar of the right forearm is 
not warranted.  As previously noted, the Veteran is in 
receipt of the highest schedular rating available under the 
rating code currently utilized for the evaluation of his 
disability.  See 38 C.F.R. § 4.118, Code 7802.  

There has been consideration of other rating codes for scars 
that provide for an evaluation greater than 10 percent, but 
the Board finds that none of these are applicable to the 
Veteran's situation.  38 C.F.R. § 4.118 Code 7800 is for 
disfigurement of the hand, face, or neck.  38 C.F.R. § 4.118 
Code 7801 is for scars that are deep or cause limited motion, 
but the February 2006 examination was negative for any 
associated soft tissue damage or limitation of motion, and 
the affected area is too small.  A 10 percent rating is also 
the highest schedular evaluation allowed under 38 C.F.R. 
§ 4.118 Codes 7803 and 7804.  Finally, 38 C.F.R. § 4.118 Code 
7805 is based on limitation of motion of the affected body 
part, but as previously noted the medical evidence shows that 
the Veteran does not have any limitation of motion due to 
this scar.  There are no other rating codes for scars that 
would possibly apply.  The Board concludes that entitlement 
to an evaluation greater than 10 percent is not warranted.  

The Board notes that historically, the Veteran's injury of 
the right forearm was also evaluated under the rating 
criteria for injuries to muscle group VIII.  This muscle 
group affects the extension of the wrists, fingers, and 
thumb, and the abduction of the thumb.  A 20 percent 
evaluation is provided for a moderately severe disability of 
this muscle group.  38 C.F.R. § 4.73, Code 5308.  The 
criteria for a moderately severe disability as a residual of 
a muscle injury are as described above.  See 38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

However, there is no basis for an increased evaluation under 
the rating criteria for injuries to muscle group VIII.  The 
evidence does not show that the Veteran has any functional 
limitation of this muscle group.  The August 2004 private 
examination showed that motor strength was 4 plus out of five 
in both the injured right arm and unaffected left arm.  The 
Veteran did not provide any specific complaints regarding 
this disability to his doctor.  He also did not express any 
complaints pertaining to the right forearm at the February 
2006 VA examinations, and an X-ray study taken at this time 
was normal.  There is simply no current evidence of any 
functional limitation of this muscle group.  Therefore, 
entitlement to a 20 percent evaluation under the rating code 
for injuries to muscle group VIII is not merited.  38 C.F.R. 
§ 4.73, Code 5308.  Similarly, as there is no functional 
limitation, there is no basis for a separate rating of any 
percentage under this rating code.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  

As there is only a single VA examination for consideration, 
and no other medical evidence that would demonstrate a period 
of symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect, a staged 
rating is not appropriate for this disability.   Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right ankle as a residual of a 
gunshot wound is denied. 

Entitlement to an evaluation in excess of 20 percent for 
scars of the distal third of the right leg as a residual of a 
gunshot wound to muscle group XII is denied. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to muscle group XIII is denied. 

Entitlement to a separate 10 percent evaluation for painful 
scars of the right thigh is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for a 
scar of the distal third of the right forearm is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


